FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                            July 31, 2012

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

    UNITED STATES OF AMERICA,

          Plaintiff-Appellee,                                 No. 11-3341
                                                    (D.C. No. 09-CR-20147-KHV-1)
    v.                                                         (D. Kan.)

    MICHAEL WHITE,

          Defendant-Appellant.


                                ORDER AND JUDGMENT*


Before MURPHY, EBEL and HARTZ, Circuit Judges.


         Michael White, a.k.a. Abdul Hakeem Kareem Mujahid (“Appellant”), a federal

prisoner, challenges the district court’s refusal to amend his judgment of conviction to

reflect his new, Muslim name, claiming that this refusal violates his constitutional

religious rights. For the reasons discussed below, we AFFIRM.

         Appellant was convicted of one count of voluntary manslaughter, in violation of


*
 The parties do not request oral argument, and we determine that it would not materially
assist the determination of this appeal. This Order and Judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
18 U.S.C. §§ 7(3) and 1112, and two counts of assault with a deadly weapon, in violation

of 18 U.S.C. §§ 7(3) and 113(a)(3), in the District of Kansas in 2010. On December 30,

2010, the district court sentenced Appellant to ten years’ imprisonment, a term he is

currently serving at the ADX federal prison in Florence, Colorado. On the same day he

was sentenced, a state district court in Leavenworth County, Kansas, granted Appellant’s

petition to change his legal name to Abdul Hakeem Kareem Mujahid.

       On January 15, 2011, Appellant filed a letter with the federal district court,

advising that his legal name had been changed, and asking the court both to order the

Bureau of Prisons (“BOP”) staff at ADX to recognize Appellant’s name change in its

SENTRY database, and to amend the judgment and all other records in his criminal case

to reflect his new legal name. On April 13, 2011, Appellant filed another letter with the

district court, reiterating his request that the judgment be amended, indicating that the

warden of ADX had informed Appellant that the prison would not change his name in

SENTRY absent a court order. Two days later, Appellant filed yet another letter, again

requesting that his judgment be amended, and complaining that prison officials refused to

recognize him by his new name, which he changed for religious purposes, “by changing

[his] name on [his] name tag and other documents.” R. at 21.1


1
  The BOP regulation that Appellant attached as an exhibit to his April 15 letter states, in
relevant part:

       The name entered on the [judgment] is considered the committed name to
       be used by the inmate, as well as the [BOP]. SENTRY must reflect the
       committed name, which may only be changed by an order from the Federal
                                              2
       The district court addressed these letters in an order issued April 21, 2011,

denying Appellant the relief he requested. Although Appellant had never explicitly

alleged that the BOP had infringed his constitutional rights by refusing to recognize his

name change, the district court, liberally construing Appellant’s pro se letters, held that

case law supported the constitutionality of the BOP’s policy and practice in this case.

The court determined that while Appellant “has an interest in prospective recognition of

his adopted Muslim name[,] . . . [h]e does not . . . have a right to retroactively change the

name under which he was convicted or to dictate how prison officials keep their records.”

Aple. Br., Attach. A at 2. The court noted that Appellant had “changed his legal name on

the same date that the Court sentenced him” and that “[a]t sentencing, however, [he] did

not inform the Court of his pending name change or ask the Court to use his new name.”

Id. at 3. The court concluded that “[g]ranting [Appellant’s] request to amend the

[judgment] to reflect his new name would therefore result in confusion and record-

keeping problems for the federal courts.” Id.

       Appellant filed three subsequent motions for reconsideration with the district court

(two in May 2011 and one in August 2011), although these documents have not been

included in the appellate record. The district court responded to these motions in a

second order on September 26, 2011. The court restated the holding portion of its prior

order; then it acknowledged that in his most recent motion, Appellant had expressly

       sentencing court.

Federal Bureau of Prisons, Correctional Systems Manual, Ch. 5 § 502(e).
                                              3
abandoned his request that his judgment be amended, asking the court simply to enter an

order reflecting his name change. The court then noted that “applicable BOP policy

provides that in addition to legal names reflected in a [judgment], ‘inmates may adopt

name changes in accordance with religious affiliations or other lawful means. It is the

inmate’s responsibility to provide CSD staff with verifiable documentation of the name

change which will be entered by staff in [SENTRY].” Aple. Br., Attach. B. at 3 (quoting

Federal Bureau of Prisons, Correctional Systems Manual (hereinafter “BOP Manual”),

Ch. 4 § 402(d) (emphasis in order, added from regulation)). The court observed that

under that policy, the BOP would recognize Appellant’s new legal name, in addition to

his committed name, if he provided BOP with a certified copy of the Kansas state-court

order changing his name. The court therefore declined Appellant’s request for an order

regarding his change of name.

       In his pro se appellate brief, Appellant states that he is “required by [his] religion

to adopt a Muslim identity reflecting [his] commitment to his faith” and that “[i]n order

for [him] to utilize [his] religious name officially in prison . . . the federal sentencing

judge must amend [the] judgment [to] reflect[] [his] amended name.” Aplt. Br. at 2.

Appellant asserts that the district court’s “refusal . . . to amend [the] judgment or . . . [to]

order[] the prison to recognize and address [him] by [his] legal name, [his] constitutional

rights is [sic] presently being violated.” Id. at 3. As a citation thereafter, he states: “1st

Amendment – Free Exercise Clause, Free exercise of religious 14th Amendment – Equal


                                                4
Protection.”2 Id. Appellant argues that the district court has “the authority to amend

[the] judgment, as is required by the BOP policy to enable [him] to utilize his religious

name in prison,” id., and asserts that courts have done so in other cases in the past. For

relief, Appellant asks us “[t]o reverse the district court, and remand, instructing the

district court to comply with the BOP policy.” Id. at 4.

       We determine that Appellant’s appeal is without merit. As to Appellant’s appeal

from the district court’s refusal to amend the judgment, we find no abuse of discretion in

that refusal. See United States v. Baker, 415 F.3d 1273, 1274 (11th Cir. 2005). We agree

that Appellant is not constitutionally entitled to that relief, for substantially the same

reasons and authority discussed in the district court’s April 21, 2011, order, see Aple. Br.,

Attach. A at 2-3.3


2
  Appellant’s single bald citation to the Equal Protection Clause is too superficial to
trigger substantial analysis of that theory of constitutional violation, even under our
liberal construction standard for pro se litigants. See, e.g., Gruenwald v. Maddox 403
Fed. App’x 306, 307 (10th Cir. 2010) (unpublished) (citing Fed. R. App. P. 28(a) and
Utahns for Better Transp. v. U.S. Dep’t of Transp., 305 F.3d 1152, 1175 (10th Cir. 2002).
In his brief, Appellant later states that the district court “can uphold his 1st Amendment
[rights]” when discussing the district court’s “duty to uphold the Constitution,” but does
not again mention the Fourteenth Amendment. Aplt. Br. at 3. Further, Appellant
repeatedly emphasizes his religious rights, thereby naturally implicating the First
Amendment; but in contrast, he never identifies any protected class of which he might be
a part for Fourteenth Amendment purposes. Also, Appellant never raised the issue of
equal protection below. We therefore decline to craft an equal-protection argument on
Appellant’s behalf, see United States v. Graham, 305 F.3d 1094, 1107 (10th Cir. 2002),
and we focus instead on his First Amendment argument.
3
  Hakim v. Hicks, 223 F.3d 1244 (11th Cir. 2000), cited by Appellant for the proposition
that the district court should amend his judgment, see Aplt. Br. at 4, is inapposite. In
Hakim, the Eleventh Circuit determined, in an appeal in a 42 U.S.C. § 1983 action by a
                                               5
       Next, to the extent that Appellant separately seeks an order directing the BOP to

alter its name-recognition practices with respect to Appellant, we observe that a direct

criminal appeal like this one,4 as opposed to a civil complaint, is not the vehicle through

which to seek redress of alleged violations of Appellant’s First Amendment rights in

prison. Rather, a civil suit initiated by Appellant against appropriate defendants (e.g., the

BOP) would be proper, assuming he has valid constitutional claims. In any event, in this

case, Appellant has not alleged that the BOP has refused to provide dual-name

recognition following his compliance with the procedure for establishing dual-name

recognition, see BOP Manual, Ch. 4 § 402(d), as noted by the district court in its

September 26, 2011, order. Thus, it is apparent that Appellant has not pursued the

administrative remedies available for the relief he seeks. Moreover, judging from the



state prisoner against the Florida Department of Corrections (“FDOC”), that the FDOC
had violated the prisoner’s First Amendment rights by its failure to recognize both his
committed name and his legal, Muslim name (which he acquired after having been
incarcerated) on his prisoner identification card as well as with his mail. 223 F.3d at
1246-47. The Eleventh Circuit thus ordered the FDOC “to follow a dual-name policy on
[the prisoner’s] identification card and its use in obtaining prison services,” id. at 1252,
but did not order that the prisoner’s judgment of conviction be amended to reflect his new
name. To the extent Appellant seeks to have the BOP follow a dual-name policy in his
case—independent from the issue of amending his judgment—that is discussed infra.
        Meanwhile, Appellant’s implicit assertion that the district court failed “to comply
with . . . BOP policy” is misguided. Aplt. Br. at 4. The BOP’s regulations do not compel
the district court to take any action in this situation; they simply state what actions the
BOP will take if and when a district court issues an order. See supra n.1.
4
  This appeal is from the denial of the requests in Appellant’s post-trial letters to the
district court that handled his criminal case, with those letters resembling motions to
amend or to correct the judgment under Fed. R. Civ. P. 59 or 60, respectively (though
they were not labeled as such).
                                              6
appellate record, we discern no allegations by Appellant that explain with any substantial

specificity the factual basis for his constitutional claims (e.g., regarding receipt of mail).

For these reasons, we conclude that Appellant has failed plausibly to allege that he is

entitled to relief in this case. See Gee v. Pacheco, 627 F.3d 1178, 1185-88 (10th Cir.

2010) (“Nowhere in the law does context [surrounding alleged legal wrongs] have greater

relevance to the validity of a claim than prisoner civil-rights claims. . . . [A] prisoner

claim will often not be plausible unless it recites facts that might well be unnecessary in

other contexts. . . . [A prisoner alleging First Amendment violations] must include

sufficient facts to indicate the plausibility that the actions of which he complains were not

reasonably related to legitimate penological interests [under Turner v. Safley, 482 U.S. 78

(1987)].”).

       The district court is AFFIRMED.



                                            ENTERED FOR THE COURT



                                            David M. Ebel
                                            Circuit Judge




                                               7